


Exhibit 10.8.5
Coca-Cola Enterprises, Inc.
Form of Stock Option Agreement For
Senior Officers in the United Kingdom




Name of Optionee:


Number of Options, each one for one share of common stock of Coca-Cola
Enterprises, Inc.:


Grant Date:


Option Expiration Date, ten years from the Grant Date:


Option Exercise Price:


Service Dates:




The terms and conditions applicable to the grant of stock options (“Options”)
made on [Grant Date] by
Coca-Cola Enterprises, Inc. (the “Company”) are described below.


This grant was made under the Coca-Cola Enterprises, Inc. 2010 Incentive Award
Plan (As Amended Effective February 7, 2012) (the “Plan”), the terms of which
are incorporated into this Agreement. All capitalized terms in the Agreement
shall have the meaning assigned to them in this Agreement or in the Plan.


1.
Grant of Options. An Option is the right to purchase a share of the Company’s
stock (“Stock”) at a specified price. The exercise price of the Options granted
to you on [Grant Date] [Option Exercise Price], the closing trading price of the
Stock on that date.



2.
Vesting of Options. These Options vest (become exercisable) at the earliest of:



a.
As long as you are continuously employed by the Company or a Subsidiary, on the
applicable Service Dates.



b.
One-hundred percent (100%) in the event of your termination of employment with
the Company or a Subsidiary by reason of your death, Disability, or Retirement,
to the extent permitted under local law.



c.
According to the schedule in subparagraph (a), above, but determined as if you
had remained employed for an additional 24 months after your termination date,
in the event of your Severance Termination.



d.
One-hundred percent (100%) in the event of your Severance Termination within 24
months of a Change in Control of the Company.



3.
Duration of Options. Unless an earlier expiration date applies as a result of
your termination of employment, the Options granted to you on [Grant Date]
expire on [Option Expiration Date].

4.
Exercise of Options After Termination. Except as provided in Section 2, your
unvested Options will be forfeited if your employment terminates before
[applicable Service Dates]. Any Options that become vested due to your
termination for a reason described in Section 2, or that are vested at the time
of your termination of employment, may be exercised only up to the earliest of
[Option Expiration Date], or



a.
48 months after your Retirement.



b.
36 months after your termination of employment because of death or Disability.



c.
24 months after your Severance Termination.



d.
The remaining term of the Option after your Severance Termination within 24
months of a Change in Control of the Company.



e.
6 months after your termination of employment for any other reason.



5.    Definitions. For purposes of this grant, the following definitions apply:


a.
“Disability” means the inability, by reason of a medically determinable physical
or mental impairment, to engage in any substantially gainful activity, which
condition, in the opinion of a physician approved of by the Company, is expected
to have a duration of not less than one year.



b.
“Retirement” means your termination of employment at or after you are age 55 and
have provided a minimum of five years of service, provided you are not
terminated for Cause (as defined in subsection 5(c) of this Agreement).



c.
“Severance Termination” means your involuntary termination without Cause or,
within two years following a Change in Control of the Company, your voluntary
termination for Good Reason, provided you execute a release of all potential
claims against the Company (including its Subsidiaries). “Cause” shall be as
defined in your employment agreement and means (i) action on your part which
materially damages or risks materially damaging your or the Company’s
reputation; or (ii) your commission of serious misconduct or any serious breach
or repeated or continued breach (after your receipt of a warning in writing and
your refusal or failure to remedy such breach within a reasonable time) of your
obligations under your employment agreement; and “Good Reason” means your (i)
demotion or diminution of duties, responsibilities and status, (ii) a material
reduction in base salary and annual incentive opportunities, or (iii) assignment
to a position requiring relocation of more than 50 miles from your primary
workplace.



6.
Exercise of Options. You may exercise your vested Options by following the
procedures established from time to time by the Company.

7.
Nontransferability of Options. Notwithstanding the terms of the Plan to the
contrary, Options granted herein may not be transferred except to your heirs
upon your death.

8. Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:


a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



b.
the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;



c.
all decisions with respect to this Option and future stock option grants, if
any, will be at the sole discretion of the Company and the Options are not an
employment condition for any purpose including, but not limited to, for purposes
of any legislation adopted to implement EU Directive 2000/78/EC of November 27,
2000;



d.
your participation in the Plan is voluntary;



e.
the grant of Options and your participation in the Plan shall not create a right
to employment or be interpreted as forming an employment or service contract
with the Company, your employer or any Subsidiary, and shall not interfere with
the ability of the Company, your employer or any Subsidiary, as applicable, to
terminate your employment or service relationship (if any);



f.
the Options and the shares of Stock subject to the Options are not intended to
replace any pension rights or compensation;



g.
the Options and the shares of Stock subject to the Options and the income and
the value of the same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;



h.
the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;



i.
if the underlying shares of Stock do not increase in value, the Options will
have no value;



j.
if you exercise your Options and obtain shares of Stock, the value of those
shares of Stock acquired upon exercise may increase or decrease in value, even
below the exercise price;



k.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Options resulting from termination of your employment or other service
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), and in
consideration of the grant of the Options to which you are otherwise not
entitled, you irrevocably agree never to institute any such claim against the
Company, any of its Subsidiaries or your employer, waive your ability, if any,
to bring any such claim, and release the Company, its Subsidiaries and your
employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim;



l.
for purposes of the Options, your employment or service relationship will be
considered terminated as of the date you are no longer actively providing
services to the Company or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, (i) your right to vest in the Options
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); and (ii) the period (if any) during
which you may exercise the Options after such termination of your employment or
service relationship will commence on the date you cease to actively provide
services and will not be extended by any notice period mandated under employment
laws in the jurisdiction where you are employed or terms of your employment
agreement, if any; the Board/Committee shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
your Options (including whether you may still be considered to be providing
services while on a leave of absence);



m.
the Options and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically provided for in the Plan or by the
Company in its discretion, to have the Options or any such benefits transferred
to, or assumed by, another company, nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Company’s Stock; and

n.
Neither the Company, your employer, nor any Subsidiary shall be liable for any
foreign exchange fluctuation between your employer’s local currency and the
United States dollar that may affect the value of your Options or of the
proceeds due to you pursuant to the exercise of the Options or the sale of
shares of Stock issued upon exercise.

9.
Responsibility for Taxes. You acknowledge that, regardless of any action taken
by the Company or, if different, your employer, the ultimate liability for all
income tax, Primary or Secondary Class 1 National Insurance Contributions or
other social insurance contributions, payroll tax, fringe benefits tax, payment
on account or other tax‑related items related to your participation in the Plan
and legally applicable to you or deemed by the Company or your employer in their
discretion to be an appropriate charge to you even if legally applicable to the
Company or your employer (“Tax-Related Items”), is and remains your
responsibility and may exceed the amount actually withheld by the Company or
your employer. You further acknowledge that the Company and/or your employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Options, including, but
not limited to, the grant, vesting or exercise of the Options, the subsequent
sale of shares of Stock acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Options to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, you acknowledge that the Company and/or
your employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or your employer
to satisfy all Tax-Related Items. In this regard, you authorize the Company
and/or your employer to withhold all applicable Tax-Related Items from your
wages or other cash compensation paid to you by the Company and/or your
employer. Alternatively, or in addition, the Company or your employer may (i)
withhold from proceeds of the sale of shares of Stock acquired upon exercise of
the Options either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization without further
consent), and/or (ii) withhold in shares of Stock to be issued upon exercise of
the Options, provided, however, that withholding in shares of Stock shall be
subject to approval by the Committee to the extent deemed necessary or advisable
by counsel to the Company at the time of any relevant tax withholding event.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Stock equivalent. If the Tax-Related Items
obligation is satisfied by reducing the number of shares of Stock issued upon
exercise of the Options, you are deemed to have been issued the full number of
shares of Stock subject to the Options, notwithstanding that a number of the
shares of Stock are held back solely for the purpose of paying the Tax-Related
Items. Finally, you agree to pay to the Company or your employer any amount of
Tax-Related Items that the Company or your employer may be required to withhold
or account for as a result of your participation in the Plan or your purchase of
shares of Stock that cannot be satisfied by the means previously described. The
Company may refuse to honor the exercise and refuse to deliver the shares of
Stock or the proceeds of the sale of shares of Stock to you if you fail to
comply with your obligations in connection with the Tax-Related Items.


10.
United Kingdom Tax Acknowledgment. To the extent that you are subject to
taxation in the U.K. with respect to the Options, you acknowledge that if you do
not pay or your employer or the Company does not withhold from you the full
amount of income tax that you owe due to the exercise of the Options, or the
release or assignment of the Options for consideration, or the receipt of any
other benefit in connection with the Options (the “Taxable Event”) within 90
days after the Taxable Event, or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then the
amount of any uncollected income tax may constitute a benefit to you on which
additional income tax and national insurance contributions may be payable. You
will be responsible for reporting any income tax on this additional benefit
directly to HM Revenue and Customs under the self-assessment regime and for
reimbursing the Company and/or your employer (as appropriate) for the value of
any National Insurance Contributions due on this additional benefit.



11.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data, as
described in this Agreement and any other Option materials (“Data”), by and
among, as applicable, your employer, the Company, its Subsidiaries and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.



You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, residency status, any
shares of Stock or directorships held in the Company, details of all Options or
any other entitlement to shares of Stock granted, canceled, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan. You understand that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in your country, or elsewhere,
(including outside the European Economic Area), and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares of Stock acquired upon
exercise of the Option may be deposited. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consent herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with your
employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Options or other equity awards or administer or maintain such Options.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
.
12.
Governing Law. The Option grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Georgia, U.S.A.,
(excluding Georgia’s conflict of laws provision). For purposes of litigating any
dispute that arises under this grant or the Agreement, the parties hereby submit
to and consent to the jurisdiction of the State of Georgia, and agree that such
litigation shall be conducted in the courts of Cobb County, Georgia, or the
federal courts for the United States for the Northern District of Georgia, and
no other courts, where this grant is made and/or to be performed.



13.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Stock, the Company
shall not be required to deliver any Stock issuable upon exercise of the Options
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of shares of Stock.

14.
Deemed Acceptance of Grant.     You will be deemed to have accepted this grant
and its terms and conditions as provided under the Plan and this document unless
you notify the Company otherwise in writing.  This deemed acceptance is
applicable even if you do not acknowledge acceptance through the electronic
process the Company may make available at the time of grant.



15.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

16.
Repayment/Forfeiture. In the event a two-thirds majority of the independent
members of the Board, after permitting you to respond on your own behalf,
determines that you engaged in fraud or ethical misconduct that resulted in or
directly contributed to the restatement of the Company’s financials, the Board
may require you to repay some or all of the gains from the exercise of the
options under this grant if such exercise occurs in or after the year or years
affected by the restatement. Additionally, any benefits you may receive
hereunder shall be subject to repayment or forfeiture as may be required to
comply with (i) any applicable listing standards of a national securities
exchange adopted in accordance with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (regarding recovery of erroneously awarded
compensation) and any implementing rules and regulations of the U.S. Securities
and Exchange Commission adopted thereunder, (ii) similar rules under the laws of
any other jurisdiction and (iii) any policies adopted by the Company to
implement such requirements, all to the extent determined by the Company in its
discretion to be applicable to you.



17.
Severability. If one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.



18.
Waiver. The waiver by the Company with respect to your (or any other
Participant’s) compliance with any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by you of any provision of this Agreement.



19.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Options and on any shares
of Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.



20.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.



21.
Headings. The headings in this Agreement have been inserted for convenience of
reference only, and are to be ignored in any construction of the provisions of
this Agreement.



22.
Plan Administration.    The Plan is administered by a Committee of the Company’s
Board, whose function is to ensure the Plan is managed according to its
respective terms and conditions, as well as the terms of this grant. To the
extent any provision of this grant is inconsistent with or in conflict with the
any provision of the Plan, the Plan shall govern. A request for a copy of the
Plan and any questions pertaining to the Plan should be directed to:    



EXECUTIVE COMPENSATION OFFICE
COCA-COLA ENTERPRISES, INC.
2500 WINDY RIDGE PARKWAY
ATLANTA, GA 30339
USA
(001) 678- 260-3000



        
 